Exhibit 99.1 2 This presentation contains various projections and other forward-looking statements which represent Delta’s estimates or expectations regarding future events.All forward-looking statements involve a number of assumptions, risks and uncertainties, many of which are beyond Delta’s control, that could cause the actual results to differ materially from the projected results.Factors which could cause such differences include, without limitation, business, economic, competitive, industry, regulatory, market and financial uncertainties and contingencies, as well as the “Risk Factors” discussed in Delta’s Form 10-K for the year ended December 31, 2010.Caution should be taken not to place undue reliance on Delta’s forward-looking statements, which represent Delta’s views only as of the date of this presentation, and which Delta has no current intention to update. In this presentation, we will discuss certain non-GAAP financial measures.You can find the reconciliations of those measures to comparable GAAP measures on our website at delta.com. Safe Harbor State of the Airline Richard Anderson Chief Executive Officer Looking Ahead Ed Bastian President 2011:Solid Results In Challenging Times Challenging Times Solid Results • 30% increase in fuel prices, resulting in $3 billion higher fuel expense •Economic weakness in the world’s two largest economies •On-going impact of the earthquake and tsunami in Japan •War and unrest in the Middle East •$1.1 billion net profit •Fully recovered fuel price run- up •$1.5 billion of free cash flow •Adjusted net debt of $12.9 billion, a $4.1 billion reduction in two years •8.8% return on invested capital 5 Note:All results are estimates and exclude special items. Delta Has Built A Resilient Business Model $1.4 B $1.1B Capacity discipline, strength in corporate revenues and hedging strategy have mitigated high fuel costs 6 Note:All results exclude special items .Including special items, Delta’s net income was $0.6 billion in 2010 and is estimated to be $0.8 billion for 2011. Strong End To The Year December quarter 2011 Operating margin 6 - 8% Fuel price Profit sharing expense $75 million Non-operating expense $275 - $300 million Capital expenditures $375 million Total unrestricted liquidity $5.3 billion December quarter 2011 vs.
